Accordingly, having considered the petition and the
                  supporting documentation, we conclude that Johnson's offense does not
                  warrant the imposition of a temporary suspension or referral to the
                  disciplinary board at this time.
                              It is so ORDERED.




                                                           Pod, cur
                                                                 '
                                                       n
                                                                               J.
                                                     Parraguirre




                  cc: David A. Clark, Bar Counsel
                       State Bar of Nevada/Las Vegas
                       Brett I. Johnson




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    eo